               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
et al.,

             Plaintiffs,

     v.                                  Case No. 15-CV-324

MARK L. THOMSEN, et al.,

             Defendants.


JUSTIN LUFT, et al.,
             Plaintiffs,
     v.                                  Case No. 20-CV-768
TONY EVERS, et al.,
             Defendants.


           DEFENDANTS’ NOTICE OF MOTION AND MOTION
              FOR SUMMARY JUDGMENT ON REMAND
          FROM THE SEVENTH CIRCUIT COURT OF APPEALS



     PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 56, the

Defendants, by their undersigned counsel, hereby move the Court for summary

judgment on all pending claims in the above-captioned action. The grounds for

this motion are set forth in the accompanying brief and the supporting

documents.
           WHEREFORE, Defendants respectfully request that the Court

grant their summary judgment motion, dismiss all Plaintiffs’ pending claims

with prejudice, and grant judgment to Defendants.

     Dated this 18th day of September, 2020.

                                  Respectfully submitted,

                                  ERIC J. WILSON
                                  Deputy Attorney General of Wisconsin

                                  Electronically signed by:

                                  s/ S. Michael Murphy
                                  S. MICHAEL MURPHY
                                  Assistant Attorney General
                                  State Bar #1078149

                                  GABE JOHNSON-KARP
                                  Assistant Attorney General
                                  State Bar #1084731

                                  JODY J. SCHMELZER
                                  Assistant Attorney General
                                  State Bar #1027796

                                  Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-5457 (Murphy)
(608) 267-8904 (Johnson-Karp)
(608) 266-3094 (Schmelzer)
(608) 267-2223 (Fax)
murphysm@doj.state.wi.us
johnsonkarpg@doj.state.wi.us
schmelzerjj@doj.state.wi.us



                                     2
